Citation Nr: 1146247	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, claimed as coronary artery disease (CAD), to include as due to herbicide exposure.   

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for kidney cancer, status post nephrectomy, to include as secondary to a service connected disability.    
7.  Entitlement to service connection for erectile dysfunction  as secondary to a service connected disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to April 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta Maine.  The RO in Detroit, Michigan, currently retains jurisdiction of the Veteran's claim file based on his residence.  

The issues have been re-characterized to better comport to the evidence of record and the Veteran's contentions.  

In March 2011 the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  The Veteran submitted additional evidence at that time of the hearing, along with a waiver of consideration by the agency of original jurisdiction.  38 C.F.R. § 20.1304.  

The issues of service connection for kidney cancer, peripheral neuropathy of the bilateral upper extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between April 1, 1968, and August 31, 1971, the Veteran is shown to have served along the Korean Demilitarized Zone (DMZ), and is hence presumed exposed to herbicides.  

2.  Competent medical evidence of record establishes a diagnosis of diabetes mellitus, type II.

3.  Competent medical evidence of record establishes a diagnosis of prostate cancer, status post brachytherapy.  

4.  Competent medical evidence of record establishes a diagnosis of CAD.  

5.  Competent medical evidence of record establishes a diagnosis of peripheral neuropathy of the bilateral lower extremities.

6. Competent medical evidence of record establishes that lower extremity peripheral neuropathy is related to service connected diabetes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§?3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for prostate cancer have been met.  38?U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§?3.102, 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for ischemic heart disease, diagnosed as CAD, have been met.  38 U.S.C.A. §§?1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for diabetic peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain diseases may be presumed to have been incurred in service when present in a Veteran who was exposed to herbicides in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Type II diabetes mellitus, prostate cancer, and ischemic heart disease (which includes CAD) are listed diseases for purposes of presumptive service connection in herbicide exposed Veterans.  38 U.S.C.A. §§ 1101, 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  The conditions may manifest at any time after exposure.  38 C.F.R. § 3.307(a)(6).  The Board notes that ischemic heart disease was added to the list of presumptive conditions during the pendency of the appeal effective in August 2010. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Diabetes, Prostate Cancer, CAD

The Veteran alleges entitlement to service connection for these conditions based on exposure to herbicides during his service in Korea.  He alleges that he served along the DMZ during a period in which herbicides were used.

Regulations provide that any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined to have operated in an area in or near the Korean DMZ, is presumed exposed to herbicides.  38 C.F.R. §?3.307(a)(6)(iv).  The list of designated units is found in the VA Adjudication Policy and Procedures Manual M21-1MR, IV.ii.C.10.pp; the dates of service under the presumption were amended effective February 24, 2011, to include the period of the Veteran's service.

The Veteran testified that he was stationed at Fort Beavers, near the DMZ, with the 13th Engineer Battalion and the 1st Battalion, 73rd Armor, in 1970 and 1971.  He specified that one of the units listed in the M21-1MR was his unit.  

Although service personnel records are not associated with the claims file, service treatment records contain information regarding his assigned units and locations during active duty.  These records verify his presence with the 1st Battalion, 73rd Armor in November 1970, and with B Company, 13th Combat Engineer Battalion in March and August 1970.  The Veteran was present at or along the DMZ during the time period specified in the regulation, and hence is exposure to herbicides is established.

Private medical records document diagnoses of type II diabetes mellitus, coronary artery disease, and prostate cancer.  All of these conditions are listed diseases subject to presumptive service connection when manifested to a compensable degree in an herbicide exposed Veteran.  38 C.F.R. §?3.309(e).  Although the presumption of service connection is rebuttable, 38 U.S.C.A. §1113 and 38 C.F.R. §?3.307(d), there is here no evidence indicating an alternative cause for the diagnosed diseases.

Accordingly, service connection for type II diabetes mellitus, prostate cancer, and CAD is warranted.

Lower Extremity Neuropathy

The Veteran additionally alleges that his current complaints of numbness of his feet are manifestations of neuropathy related to service connected diabetes.  Private medical records from Dr. DMR document these complaints.  In May 2008, Dr. DMR diagnosed "probable diabetic neuropathy" and ordered testing to confirm the presence of the condition.

Although the results of the EMG are not of record, June and August 2008 correspondence from Dr. DMR definitively identifies the complaints of tingling, burning, and numbness as diabetic neuropathy.  More recently, in April 2010, Dr. JD, the Veteran's treating physician, stated that the Veteran was under his care for multiple health problems, including "diabetes mellitus type 2 with neuropathy."  Dr. JD's treatment records repeatedly refer to lower extremity neurological manifestations.

The competent medical evidence of record establishes a diagnosis of lower extremity neuropathy related to the now service connected diabetes mellitus.  Accordingly, service connection for bilateral lower extremity neuropathy is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for prostate cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for ischemic heart disease, to include CAD, is granted, subject to the laws and regulations governing the payment of monetary benefits.   

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §5103A; 38?C.F.R. §?3.159.

In April 2010, the Veteran submitted several VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for various private doctors.  Although he has submitted records form many of these care providers himself directly to VA, it does not appear that VA has made any effort to ensure that complete relevant records were obtained and associated with the claims file.  On remand, this must be accomplished.

As the releases submitted by the Veteran are now expired, new releases should be requested for all care providers and appropriate efforts to obtain complete relevant records undertaken.  38?C.F.R. §?3.159. 

Upper Extremity Neuropathy

As is discussed above, the Veteran is now service connected for type II diabetes mellitus, as well as diabetic neuropathy of the bilateral lower extremities.  The Veteran additionally alleges entitlement to service connection for diabetic neuropathy of the bilateral upper extremities.  

Current records do not document a current diagnosis, but the Veteran is competent to describe the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is therefore some evidence of a current disability; the discussion and grant of service connection with respect to the lower extremities above documents the possibility of a nexus to service.  Examination is therefore required to establish a competent medical diagnosis as well as the etiology of such.  38?C.F.R. §?3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Erectile Dysfunction

The Veteran is currently service connected for two conditions, diabetes and prostate cancer, which are known to carry substantial risks of complications of the genitourinary system.  The Veteran's reports of his erectile difficulty are sufficient to establish the likelihood of a current diagnosis.  Therefore, examination is required to both confirm such diagnosis and to obtain a medical opinion regarding the etiology of erectile dysfunction.  38?C.F.R. §?3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Kidney Cancer

Carcinoma of the kidneys is not a listed presumptive disease.  38?C.F.R. §?3.309.  However, the Veteran is not precluded from establishing service connection on a direct basis, where the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

His treating doctor, Dr. JD, stated in April 2010 that it was his opinion that "it was more likely than not that his health problems [including carcinoma of the left kidney] were aggrevated [sic] by" the Veteran's in-service chemical exposure.  The Veteran and his brother testified as to the higher incidence of health problems in them, with herbicide exposure, than in their siblings, who were not exposed.  They also maintain that the kidney problems could be related to other service connected conditions, such as diabetes or prostate cancer.

As there is a current diagnosis and some competent evidence of a possible nexus to service, examination is required.  38?C.F.R. §?3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private medical providers who have treated him for kidney cancer, neuropathy, or erectile dysfunction, or any condition he alleges to be related to such conditions.

Upon receipt of such, VA must take appropriate action to contact the identified providers and obtain complete relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should document all complaints of upper extremity neurological problems or manifestations, and should opine as to whether a diagnosis of neuropathy is warranted.  Any necessary testing, to include EMG or NCV, should be accomplished.  The examiner must then opine as to whether it is at least as likely as not any diagnosed neurological condition of the left and/or right upper extremities is caused or aggravated by service connected diabetes mellitus, type II.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should state whether a diagnosis of erectile dysfunction is warranted, and if so, the examiner must then opine as to whether it is at least as likely as not such is caused or aggravated by service connected diabetes mellitus, type II, prostate cancer, heart disease, or any other service connected condition.  To the extent possible, the cause of erectile dysfunction or the contributing factors should be identified.

The examiner must also opine as to whether the diagnosed left kidney cancer, status post nephrectomy, is at least as likely as not caused of aggravated by service or a service connected disability.  Herbicide exposure, diabetes mellitus, and prostate cancer must be specifically discussed as causative factors.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


